          Iln t|ie ?IEmteti States: Btiaitrict Court
          for tfie ^outl^em Biotrtrt of(deorgta
                    PmnOfottlk IBtOtOton

UNITED STATES OF AMERICA,

     V.



STEPHEN A. KEATING,                        No. 2:12-cr-23


     Defendant/Judgement-
     Debtor,

SNF HOLDING COMPANY 401(K)
RETIREMENT PLAN, CONTRACT
NUMBER 5-21716, C/0 DELAWARE
CHARTER GUARANTEE & TRUST
COMPANY, d/b/a PRINCIPAL TRUST,

     Garnishee,

SNF HOLDING COMPANY DEFINED
BENEFIT RETIREMENT PLAN,
CONTRACT NUMBER 4-47475, C/0
PRINCIPAL LIFE INSURANCE,

     Garnishee.


                               ORDER


     Before the Court is Garnishee SNF Holding Company Defined

Benefit Retirement Plan's    {^"Garnishee") Motion to Correct Order

Dated July 23, 2018.    Dkt. No. 127.    On December 21, 2018, the

Court held that it lacked jurisdiction to decide Garnishee's Motion

as the case was on appeal to the Eleventh Circuit, but it also

indicated, pursuant to Federal Rule of Civil Procedure 62.1, that

it would grant Garnishee's Motion if the Eleventh Circuit remanded
the case for that limited purpose.         Dkt. No. 129.     On March 6,

2019, the Eleventh Circuit remanded the case to this Court for

that limited purpose.      Dkt. No. 131.      Therefore, for the reasons

explained   in   its    previous   indicative    order,   dkt.   no.   129,

Garnishee's Motion, dkt. no. 127, is hereby GRANTED.         The Court's

disbursement order, dkt. no. 119, is thus AMENDED in accordance

with Federal Rule of Civil Procedure 60(b)(1) as follows:

     (1)    On page 14 of dkt. no. 119, the following statement is

            in error:


            The Defined Benefit Garnishee shall, on a continuing
            basis, pay 80% of all monthly payments issued from the
            defined benefit plan to the Clerk of Court, Southern
            District of Georgia.

     (2)    That statement is hereby amended to say the following:

            The Defined Benefit Garnishee shall, on a continuing
            basis, pay 25% of all monthly payments issued from the
            defined benefit plan to the Clerk of Court, Southern
            District of Georgia.




     SO ORDERED, this 11th day of March, 2019.




                                   HON. LISA GODBEY- WOOD, JUDGE
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN   DISTRICT OF GEORGIA
